     Case 1:20-mj-00160-RSK ECF No. 1-1 filed 05/05/20 PageID.2 Page 1 of 8




            CONTINUATION OF APPLICATION FOR SEARCH WARRANT


   I, Brent Johnson, a Special Agent of the Federal Bureau of Investigation (“FBI”), being duly
sworn, state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

        1.      I am submitting this continuation in support of an application for a search warrant
for information associated with certain accounts that is stored at premises owned, maintained,
controlled, or operated by Verizon, a wireless provider headquartered at 180 Washington Valley
Road Bedminster, NJ 07921. The information to be searched is described in the following
paragraphs and in Attachment A. This search warrant application seeks issuance of a search
warrant under 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A) that requires Verizon to
disclose to the government records and other information in its possession pertaining to the
subscriber or customer associated with the accounts, including the contents of communications.

       2.     I am a Special Agent (SA) of the FBI, and have been so employed since
December 2002. I am currently assigned to the Kalamazoo office of the FBI’s Detroit
Division. I am trained and experienced in the investigation of violations of Federal criminal
law, including the preparation, presentation, and service of criminal complaints and arrest and
search warrants.

        3.      The matters set forth in this continuation are either known personally to me or
were related to me by other persons acting in their official capacities as officers and agents of the
United States, the State of Michigan, and local jurisdictions within Michigan. Because it is
submitted for the limited purpose of establishing probable cause to search for evidence, this
affidavit does not necessarily recite all of the facts of the underlying investigation that are known
to me or to other investigators at this time. I submit that the matters set forth in this continuation
demonstrate probable cause to believe that property (defined in Fed. R. Crim. P. 41(a)(2)(A) as
including information) as described in Attachment “B” to the Search Warrant Application will be
found at the place to be searched, and that those items constitute evidence of the following
offenses: 21 U.S.C. § 841(a)(1) [distribution of heroin].

                                          PROBABLE CAUSE

       4.     I submit that the facts summarized in this continuation demonstrate that there is
probable cause to believe that Damiane BUEHRER is responsible for the 11 Jan. 2017 death of
Michigan resident Tyler Herendeen in Hillsdale County, Michigan, a death that resulted from
Herendeen’s ingestion of heroin and carfentanil that he obtained from BUEHRER, and that the
information described in Attachment B will constitute evidence of this.
    Case 1:20-mj-00160-RSK ECF No. 1-1 filed 05/05/20 PageID.3 Page 2 of 8




        5.     At about 9:30 p.m. on 11 Jan. 2017, officers from the Michigan State Police
(MSP) Jackson Post responded to an isolated location on Vorhees Road in Somerset Township,
which is located in Hillsdale County in the Western District of Michigan. There, they found a
small SUV that had been consumed by fire, and also discovered a human body in the rear storage
area of the vehicle that was burned beyond recognition. Officers from the MSP Fire
Investigation Unit were also on scene, and later concluded that the cause of the fire was arson.

        6.     A Michigan license plate, CGC4709, was found lying on the road surface behind
the vehicle, and a query of records maintained by the State of Michigan disclosed that the vehicle
was a blue 2005 Ford Escape registered to a couple residing in nearby Jonesville, MI. When
later questioned by MSP investigators, the couple stated that they had sold the vehicle to their
nephew, Tyler Herendeen, about a month before.

       7.      When investigators interviewed Herendeen’s mother, she confirmed that her son
had bought the vehicle from his aunt and uncle. She also stated that she had not seen her son
since before 10 January, and that he had not responded yet to a text message she sent him on 10
January.

        8.      An autopsy performed by the Lucas County Coroner’s Office later determined,
from dental records, that the burned body recovered from the vehicle was that of Tyler
Herendeen. Subsequent toxicology tests performed on the remains also discovered the presence
of carfentanil. Based on my training and experience, I know that carfentanil is a synthetic opioid
that heroin dealers often add to their product. On 28 Feb. 2017, MSP investigators interviewed
CH, a known friend of Herendeen’s, and he stated that Herendeen told him in December 2016
that he had been buying heroin from Damiane BUEHRER.

        9.      According to records of the State of Michigan, BUEHRER served over six years
in prison, from 2010 to 2016, for felony delivery/manufacture of controlled substance, and was
on parole in Hillsdale County at the time of the fire. Herendeen, in turn, had been arrested and
charged in December 2016 for possessing controlled substances.

        10.    On 21 June 2017, the Hillsdale County Central Dispatch received a 911 call from
a female who stated that a friend of hers, JE, was confined at the Hillsdale County Jail and
wanted to speak with MSP investigators about the arson and the body that had been recovered
from the vehicle. That same day, MSP investigators interviewed JE at the jail. JE confirmed
that he had asked his girlfriend to contact MSP for him, and that he had firsthand knowledge
about the circumstances of Herendeen’s death.



                                                2
     Case 1:20-mj-00160-RSK ECF No. 1-1 filed 05/05/20 PageID.4 Page 3 of 8




        11.     In the course of the initial interview on 21 June and a follow-up interview on 30
June, JE related that he had been staying at BUEHRER’s residence since shortly before
Christmas 2016, that BUEHRER was a friend of his, and that he was staying at BUEHRER’s
because there were outstanding arrest warrants for him at the time and BUEHRER had offered
him a place to hide. JE stated that BUEHRER was a heroin dealer, and that he had seen
Herendeen at BUEHRER’s residence before. According to JE, Herendeen called BUEHRER on
the day he died and said he wanted to come over, and then arrived early in the afternoon.
Herendeen then warned BUEHRER to stay away from a heroin user named “Lane” because
Herendeen had told law enforcement about Lane and did not want BUEHRER to get caught
selling heroin to him. JE stated that BUEHRER took Herendeen out to his garage, and then
returned alone after a time stating that he had given Herendeen a dose of heroin and that
Herendeen had passed out. JE stated that BUEHRER was not concerned about this because
BUEHRER’s wife, KB, was also a regular heroin user and routinely passed out after taking the
drug.

       12.     JE stated that BUEHRER then asked him to go out to the garage and to keep an
eye on Herendeen because he had to go to Jackson to get KB out of jail. JE reluctantly agreed,
and saw BUEHRER pull Herendeen’s blue SUV into the garage before he left. JE also saw
BUEHRER take Herendeen’s cellphone and erase a number from the call log, which he assumed
was Herendeen’s pre-visit call to BUEHRER. After erasing the call log, BUEHRER tossed the
phone on the front seat of Herendeen’s car and left.

        13.    JE stated that he watched Herendeen, who was sleeping on a mattress in the
garage, for several hours until BUEHRER returned with KB. Herendeen was fully clothed and
wearing a winter coat and stocking cap, but JE put several blankets over him because it was very
cold, and saw that he was breathing and snoring. While JE was watching Herendeen, he noticed
that the phone in the car kept receiving calls. JE looked at the phone’s screen several times, and
saw the word “Dad” displayed as the phone rang. Subsequent investigation determined that
Herendeen’s father had tried repeatedly on 11 January 2017 to contact his son, without success.

        14.    JE went back into the house after BUERHER and KB returned, leaving the two in
the garage with Herendeen. JE fell asleep for some period of time, but did notice that KB came
into the house and fell asleep while BUEHRER made several trips between the house and the
garage. At some point, BUEHRER came back into the house in a panic and stated that he
thought Herendeen was dead, adding that he was “not going to go down for that snitch.”
BUEHRER then asked JE for help disposing of Herendeen’s body, but JE refused to become
involved. BUEHRER then told KB that she had to help him dispose of the body, and she agreed.
BUEHRER then retrieved a gas can, stating that he was going to burn Herendeen’s car.


                                                3
    Case 1:20-mj-00160-RSK ECF No. 1-1 filed 05/05/20 PageID.5 Page 4 of 8




BUEHRER and KB then went out to the garage and JE saw them leave in two cars, with KB
driving BUEHER’s car and BUEHRER driving Herendeen’s car.

         15.     BUEHRER and KB returned to the house sometime later on 11 January, and
BUEHRER stated that it was “all taken care of.” The next morning, JE went out to the garage
and saw that the area where Herendeen had been lying appeared to have been cleaned with some
sort of liquid, and that the mattress Herendeen had lain on had been burned down to its springs
behind the garage and the residue had been covered with straw. That same day, JE heard on the
news that a human body had been found in a burned-out car elsewhere in Hillsdale County.

         16.   JE stated that BUEHRER had been dealing the drugs the whole time he stayed
with him, and would typically meet his customers at remote roadside spots in the country.
Customers who were well known to BUEHRER, like Herendeen, would sometimes meet at
BUEHRER’s house to receive his drugs. JE stayed at BUEHRER’s residence until his own
arrest in March 2017.

        17.     In addition to JE, on 21 June 2017 MSP investigators also interviewed a
Jonesville resident named AL. AL admitted that, like Herendeen, he was a heroin addict, and
stated that BUEHRER was their dealer. AL stated that JE was staying with BUEHRER at the
time of Herendeen’s death, because JE was a fugitive from justice and BUEHRER was his
friend. AL also stated that he was familiar with the remote location where Herendeen’s body
and vehicle were discovered because he had met BUEHRER there in the past to obtain heroin.

       18.     According to TH’s parents and several friends and acquaintances of his, during
the months preceding his death TH’s cellphone number was (517) 200-8232. That was a Verizon
number, and on 13 January 2017 MSP obtained a search warrant for records related to that
account. Verizon produced the records several days later, and a review of those records
confirmed that the account had belonged to TH since August 2016. Review of the records also
disclosed the following communications and connection activity on 11 January 2017, the day
Herendeen died, which are consistent with JE’s recollection (set forth in paragraph 11) that
Herendeen spoke by phone with Buehrer the morning of 11 January before he came to Buehrer’s
residence:

              a. At around 8:00 a.m., 8232 sent text messages to (517) 888-4801 stating, “Hey
                 text me when you get this. I need a favor,” followed by, “N someone to talk
                 to.”
              b. Between about 8:52 and 10:47 a.m., 8232 called 4801 approximately nine
                 times, with each call lasting 6 to 8 seconds except for the last call, which
                 lasted 35 seconds. This was the last outgoing call that Herendeen ever made.

                                               4
     Case 1:20-mj-00160-RSK ECF No. 1-1 filed 05/05/20 PageID.6 Page 5 of 8




               c. At about 10:49 a.m., 8232 received a call from 4801 that lasted about 88
                  seconds.

        19.     Analysis by FBI Cellular Analysis Survey Team (CAST) experts has established
that between 8:00 and 11:00 a.m. on 11 January 2017, 8232 was registering with the tower and
sector that served Herendeen’s residence. Beginning at about 11:08 a.m., 8232 was registering
with the tower and sector that served Buehrer’s residence. Between about 12:00 p.m. and 6:25
p.m. that day, 8232 continued to register with the tower and sector that served Buehrer’s
residence, and based on signal strength it was approximately 3.5 miles from that tower.
Buehrer’s residence is located approximately 3.5 miles from that tower and sector.

       20.     The last activity for 8232 was at 6:25 p.m.

         21.     In the course of investigation, MSP determined that Buehrer had a named account
with AT&T for number (517) 416-7030. Based on CAST analysis of data obtained from AT&T
for that account, between about 10:11 a.m. and 1:21 p.m. on 11 January 2017, number 7030 was
registering with the two towers and sectors that provide the clearest, best signal to Buehrer’s
residence. That 7030 phone traveled out of that area at about 1:21 p.m. and proceeded to
Jackson, Michigan, where it registered with the tower and sector that serves the Jackson County
Jail from about 2:30 p.m. until 3:19 p.m. This is consistent with JE’s recollection that Buehrer
left to retrieve KB from jail, after he had given Herendeen drugs that rendered him unconscious
(noted in paragraph 12). Also, according to the records of the Jackson County Jail, KB was
released at 3:20 p.m. on 11 Jan. 2017.

       22.    Between 1 and 12 January 2017, 8232 never connected with 7030, but repeatedly
connected with 4801 instead.

       23.     Based on the overlapping location histories of Buehrer’s 7030 phone and
Herendeen’s 8232 phone on 11 January, the recollection of JE, and both the connection history
and communications content between 8232 and 4801 on 11 January 2017, it is reasonable to
conclude that 4801 was used by Buehrer on 11 January 2017. In fact, the conversation between
Herendeen and Buehrer the morning of 11 January, which JE specifically recalled, must have
been made through 4801 because connection records for 8232 establish that it did not connect
with 7030 that morning.

        24.     Based on my training and experience and from information provided to me by
other law enforcement officers, I know that drug dealers routinely use multiple cellphones,
typically using a primary cellphone associated with a named account for day-to-day activities,
but using a dedicated cellphone, that is not associated with a named account and that is generally
referred to as a “burner phone,” for drug-trafficking communications.


                                                5
     Case 1:20-mj-00160-RSK ECF No. 1-1 filed 05/05/20 PageID.7 Page 6 of 8




        25.      I am aware that Verizon usually deletes account call-detail records on a rolling
basis 365 days after the data is generated. However, I also know that Verizon retains a copy of
data once it produces it in response to legal process. On 6 February 2017, Verizon produced
account data for 4801 to MSP based on a search warrant that was issued on 13 January by a
Hillsdale County Judge to AT&T for a different number associated with this investigation. That
warrant also ordered other service providers to produce records subsequently requested by MSP
based on the AT&T data, and MSP obtained the Verizon account data by making such a request
and serving a copy of the warrant. On 28 April 2020, I confirmed with Verizon that it retained
the data in a file identified as MSP Case Number 13-165-17, Verizon Case Number 170020779,
Verizon Account Number 1048444707.

                     Types of Information Maintained by Cellular Service Providers

        26.     Based on my training an experience, I know that Verizon is a company that
provides cellular telephone access to the general public, and that stored electronic
communications, including retrieved and unretrieved voicemail, text, and multimedia messages
for Verizon subscribers may be located on the computers of Verizon. I also know that computers
located at Verizon contain information and other stored electronic communications belonging to
unrelated third parties.

       27.      Wireless phone providers often provide their subscribers with voicemail services.
In general, a provider will store voicemail messages on behalf of a particular subscriber until the
subscriber deletes the voicemail. If the subscriber does not delete the message, the message may
remain in the system of Verizon for weeks or months.

         28.   Among the services commonly offered by wireless phone providers is the
capacity to send short text or multimedia messages (photos, audio, or video) from one
subscriber’s phone or wireless device to another phone or wireless device via one or more
wireless providers. This service is often referred to as “Short Message Service” (“SMS”) or
“Multimedia Messaging Service” (“MMS”), and is often referred to generically as “text
messaging” or “wireless messaging.” Based on my knowledge and experience, I believe that
stored electronic communications, including SMS and MMS messages that have been sent or
received by subscribers, may be stored by Verizon for short periods incident to and following
their transmission. In addition, providers occasionally retain printouts from original storage of
text messages for a particular subscriber’s account.

        29.    Wireless phone providers typically retain certain transactional information about
the use of each telephone, voicemail, and text-messaging account on their systems. This
information can include log files and messaging logs showing all activity on the account, such as
local and long distance telephone connection records, records of session times and durations,
                                                 6
     Case 1:20-mj-00160-RSK ECF No. 1-1 filed 05/05/20 PageID.8 Page 7 of 8




lists of all incoming and outgoing telephone numbers or e-mail addresses associated with
particular telephone calls, voicemail messages, and text or multimedia messages. Providers may
also have information about the dates, times, and methods of connecting associated with every
communication in which a particular cellular device was involved.

        30.      Many wireless providers retain information about the location in which a
particular communication was transmitted or received. This information can include data about
which “cell towers” (i.e., antenna towers covering specific geographic areas) received a radio
signal from the cellular device and thereby transmitted or received the communication in
question. Wireless providers may also retain text messaging logs that include specific
information about text and multimedia messages sent or received from the account, such as the
dates and times of the messages. A provider may also retain information about which cellular
handset or device was associated with the account when the messages were sent or received.
The provider could have this information because each cellular device has one or more unique
identifiers embedded inside it. Depending upon the cellular network and the device, the
embedded unique identifiers for a cellular device could take several different forms, including an
Electronic Serial Number (“ESN”), a Mobile Electronic Identity Number (“MEIN”), a Mobile
Identification Number (“MIN”), a Subscriber Identity Module (“SIM”), an International Mobile
Subscriber Identifier (“IMSI”), or an International Mobile Station Equipment Identity (“IMEI”).
When a cellular device connects to a cellular antenna or tower, it reveals its embedded unique
identifiers to the cellular antenna or tower in order to obtain service, and the cellular antenna or
tower records those identifiers as a matter of course.

         31.    Wireless providers also maintain business records and subscriber information for
particular accounts. This information could include the subscribers’ full names and addresses,
the address to which any equipment was shipped, the date on which the account was opened, the
length of service, the types of service utilized, the ESN or other unique identifier for the cellular
device associated with the account, the subscribers’ Social Security Numbers and dates of birth,
all telephone numbers and other identifiers associated with the account, and a description of the
services available to the account subscribers. In addition, wireless providers typically generate
and retain billing records for each account, which may show all billable calls (including outgoing
digits dialed). The providers may also have payment information for the account, including the
dates and times of payments and the means and source of payment (including any credit card or
bank account number).

       32.     In some cases, wireless subscribers may communicate directly with a wireless
provider about issues relating to the account, such as technical problems, billing inquiries, or
complaints from other users. Wireless providers typically retain records about such
communications, including records of contacts between the user and the provider’s support

                                                  7
     Case 1:20-mj-00160-RSK ECF No. 1-1 filed 05/05/20 PageID.9 Page 8 of 8




services, as well records of any actions taken by the provider or user as a result of the
communications.

                           Information to be Searched and Things to be Seized

        33.     I anticipate executing this warrant under the Electronic Communications Privacy
Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A), by using the warrant
to require Verizon to disclose to the Government copies of the records and other information
(including the content of stored communications) particularly described in Section I of
Attachment B. Upon receipt of the information described in Section I of Attachment B,
government-authorized persons will review that information to locate the items described in
Section II of Attachment B.

        34.    I am advised by the U.S. Attorney’s Office that this Court has jurisdiction to issue
the requested warrant because it is “a court of competent jurisdiction” as defined by 18 U.S.C. §
2711. 18 U.S.C. §§ 2703(a), (b)(1)(A) & (c)(1)(A). Specifically, the Court is “a district court of
the United States . . . that – has jurisdiction over the offense being investigated.” 18 U.S.C. §
2711(3)(A)(i). I am also advised that, pursuant to 18 U.S.C. § 2703(g), the presence of a law
enforcement officer is not required for the service or execution of this warrant.

        35.     Based upon the above information, I submit there is probable cause to believe that
Damiane BUEHRER committed the felony crime of distributing a controlled substance resulting
in death, in violation of 21 U.S.C. § 841(a), in the Western District of Michigan. Accordingly,
there is probable cause to believe that the account information, including historical location-
information, described in Attachment B will constitute evidence of these criminal violations.

                                AUTHORIZATION REQUEST

        36.     Based on the foregoing, I request that the Court issue the proposed search
warrant, pursuant to Federal Rule of Criminal Procedure 41 and 18 U.S.C. Section 2703(c). I
further request that the Court authorize execution of the warrant at any time of day or night,
because the execution of this warrant does not involve intrusion into a physical space by
government agents, will be performed in part by employees of Verizon who are not subject to the
authority of investigating agents, and because examination of the property provided by
Verizon will be performed by agents of the FBI on FBI premises.




                                                  8
